                      Case 1:21-cr-00016-RBW Document 1 Filed 06/22/20 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                      DistrictDistrict
                                                 __________    of Columbia
                                                                       of __________

                  United States of America                        )
                             v.                                   )
              FOLASHADE ADUFE HORNE
                                                                  )      Case No.
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of         Jan. 1, 2014 through the present      in the county of                              in the
                       District of           Columbia         , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 1347                                Health Care Fraud
18 U.S.C. § 1035                                Health Care False Statements




         This criminal complaint is based on these facts:
See Attached Affidavit




         u Continued on the attached sheet.


                                                                                             Complainant’s signature

                                                                                Andre Jacobs II, Special Agent, HHS-OIG
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\7HOHSKRQH VSHFLI\UHOLDEOH
HOHFWURQLFPHDQV 

Date:             06/22/2020
                                                                                                Judge’s signature

City and state:                         Washington, D.C.                       Robin M. Meriweather, U.S. Magistrate Judge
                                                                                              Printed name and title
